871 A.2d 372 (2005)
273 Conn. 916
STATE of Connecticut
v.
JOHN M.
Supreme Court of Connecticut.
Decided March 23, 2005.
John W. Watson, special public defender, in support of the petition.
Ronald G. Weller, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 87 Conn.App. 301, 865 A.2d 450 (2005), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court's evidentiary rulings, precluding evidence of M's sexual abuse and of M's animus toward the defendant, did not deprive the defendant of a fair trial?"
The Supreme Court docket number is SC 17398.